DETAILED ACTION
This communication is in response to amendment received on 08/05/2021.
Claims 1, 3 and 5 – 18 are presented for examination.
After careful review of the claims examiner is withdrawing the previously indicated allowable matter in non-final rejection mailed on 07/07/2021 in view of 35 U.S.C. 112 (pre-AIA ), second paragraph rejection.
Because this is a new rejection, the action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 7 applicant is claiming the limitation “a first portion of the teeth and a second portion of the teeth”.  At line 10, applicant is claiming the limitation “the teeth of the first portion”.  At line 12, applicant is claiming the limitation “height of the teeth of the first and second portions”.  It is unclear whether the teeth has a first portion or the first portion has the teeth.
Claims 3 and 5 - 18 are rejected by virtue of their dependency on claim 1.
Claims 1, 3 and 5 - 18 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it is not possible to reject the claims on the basis of prior art.  However, any subsequently presented claims, in definite form will be subject to prior art rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5 - 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REENA AURORA/Primary Examiner, Art Unit 2858